Citation Nr: 1114160	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-46 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1943 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran submitted a formal appeal, VA Form 9, to the Board in October 2010 that appears to raise a claim of entitlement to service connection for a mood disorder as due to the service-connected bilateral pes planus.  That issue has not been adjudicated by the RO and the Board accordingly does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran submitted the instant claim for entitlement to an increased rating for bilateral pes planus in January 2010. 

The Veteran was afforded a VA examination in April 2010.  However, the examination report does not indicate that testing of joint movement against varying resistance was performed.  Furthermore, while the April 2010 VA examination report indicates severely decreased range of motion for the lower extremities and feet, the examiner did not assess the degree of severity of any pain so as to allow the Board to determine whether such painful motion would approximate a higher disability rating.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected bilateral pes planus.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

With respect to each foot, the examiner should also indicate whether the overall foot impairment due to the service-connected disability is moderate, moderately severe, severe, or comparable to an amputation below the knee with the use of a suitable prosthetic appliance (loss of use of the foot).

The rationale for all opinions expressed should also be provided.

2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


